Securities Purchase Agreement




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 5, 2014,
is entered into by and between NEAH POWER SYSTEMS, INC., a Nevada corporation
(the “Company”), and INTER-MOUNTAIN CAPITAL CORP., a Delaware corporation, its
successors and/or assigns (the “Buyer”).

A.

The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

B.

The Buyer desires to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement, a Secured Convertible
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $832,500.00 (the “Note”), convertible into shares of common
stock, $0.001 par value per share, of the Company (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in such Note.

C.

This Agreement, the Note, the Security Agreement (as defined below), the Trust
Deed (as defined below), the Request (as defined below), the Escrow Agreement
(as defined below), the Buyer Trust Deed Notes (as defined below), and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents”.

D.

For purposes of this Agreement: “Conversion Shares” means all shares of Common
Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note and the Conversion Shares.

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

1. Purchase and Sale of Securities.

1.1. Purchase of Securities. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the
Company the Note. In consideration thereof, the Buyer shall pay (i) the amount
designated as the initial cash purchase price on the Buyer’s signature page to
this Agreement (the “Initial Cash Purchase Price”), and (ii) issue to the
Company the Buyer Trust Deed Notes (the sum of the initial principal amount of
the Buyer Trust Deed Notes, together with the Initial Cash Purchase Price, the
“Purchase Price”). Subject to Section 1.5, the Buyer Trust Deed Notes shall be
secured no later than five (5) Trading Days (as defined in the Note) after the
Closing Date by the Trust Deed substantially in the form attached hereto as
Exhibit B, as the same may be amended from time to time (the “Trust Deed”). The
Purchase Price and the OID (as defined herein) are allocated to the Tranches (as
defined in the Note) of the Note as set forth in the table attached hereto as
Exhibit C.

1.2. Form of Payment. On the Closing Date, (i) the Buyer shall pay the Purchase
Price to the Company by delivering the following at the Closing: (A) the Initial
Cash Purchase Price, which shall be delivered by wire transfer of immediately
available funds to the Company, in accordance with the Company’s written wiring
instructions, (B) Buyer Trust Deed Note #1 in the principal amount of
$150,000.00 duly executed and substantially in the form attached hereto as
Exhibit D (“Buyer Trust Deed Note #1”); and (C) Buyer Trust Deed Note #2 in the
principal amount of $150,000.00 duly executed and substantially in the form
attached hereto as Exhibit D (“Buyer Trust Deed Note #2”, and together with
Buyer Trust Deed Note #1, the “Buyer Trust Deed Notes”).


1

--------------------------------------------------------------------------------



1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Securities pursuant to this Agreement (the “Closing
Date”) shall be 5:00 p.m., Eastern Time on or about May 5, 2014, or such other
mutually agreed upon time. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date at the offices of the
Buyer unless otherwise agreed upon by the parties.

1.4. Collateral for Note. The Note shall be secured by the collateral set forth
in that certain Security Agreement attached hereto as Exhibit E listing all of
the Buyer Trust Deed Notes as the sole and exclusive security for the Company’s
obligations under the Transaction Documents (the “Security Agreement”).

1.5. Collateral for Buyer Trust Deed Notes. Within five (5) Trading Days after
the Closing, the Buyer shall execute and cause to be recorded the Trust Deed in
the official records of Wasatch County, Utah. Notwithstanding anything to the
contrary herein or in any other Transaction Document, the Buyer may, in the
Buyer’s sole discretion, add additional collateral to the collateral covered by
the Trust Deed (the “Collateral”), and may substitute Collateral as the Buyer
deems fit, provided that the net fair market value of the substituted Collateral
may not be less than the aggregate principal balance of the Buyer Trust Deed
Notes as of the date of any such substitution. In the event of a substitution of
Collateral, the Buyer shall timely execute any and all amendments and documents
necessary or advisable in order to release the original Collateral and properly
grant a security interest upon the substitute collateral in favor of the
Company, and the Company shall take such other measures as are necessary or
advisable in order to accomplish the intent of the Transaction Documents,
including without limitation, execution of a request to release a lien against
the original Collateral within five (5) Trading Days after written request from
the Buyer. The Company acknowledges and agrees that the Collateral may be
encumbered by other monetary liens in priority and/or subordinate positions. The
intent of the parties is that the net fair market value of the Collateral (less
any other prior liens or encumbrances) will be equal to or greater than the
aggregate outstanding balance of the Buyer Trust Deed Notes. To the extent the
fair market value of the Collateral (less any other liens or encumbrances) is
less than the total outstanding balance of all the Buyer Trust Deed Notes, then
the Collateral will be deemed to only secure those Buyer Trust Deed Notes with
an aggregate outstanding balance that is less than or equal to such net fair
market value of the Collateral, applied in numerical order of the Buyer Trust
Deed Notes. By way of example only, if the fair market value of the Collateral
is determined by appraisal to be $300,000 and the Collateral is encumbered by
$150,000 of prior liens, then the net fair market value for purposes of this
section is $150,000 ($300,000 - $150,000). Accordingly, the Collateral will be
deemed to secure only Buyer Trust Deed Note #1, while Buyer Trust Deed Notes #2
shall be deemed unsecured. If the Collateral is subsequently appraised for
$300,000 with all prior liens removed, then the Collateral will automatically be
deemed to secure Buyer Trust Deed Notes #1 and #2 ($150,000 x 2 = $300,000).

1.6. Original Issue Discount; Transaction Expenses. The Note carries an original
issue discount of $75,000.00 (the “OID”). In addition, the Company agrees to pay
$7,500.00 to the Buyer to cover the Buyer’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of the Securities (the “Transaction Expense Amount”), all
of which amount is included in the initial principal balance of this Note. The
Purchase Price, therefore, shall be $750,000.00, computed as follows:
$832,500.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Initial Cash Purchase Price shall be the Purchase Price less
the sum of the initial principal amounts of the Buyer Trust Deed Notes.

2. Buyer’s Representations and Warranties. The Buyer represents and warrants to
the Company that: (i) this Agreement has been duly and validly authorized; (ii)
this Agreement constitutes a valid and binding agreement of the Buyer
enforceable in accordance with its terms; (iii) the Buyer is an





2

--------------------------------------------------------------------------------



“accredited investor” as that term is defined in Rule 501(a) of Regulation D of
the 1933 Act, and (iv) this Agreement, the Buyer Trust Deed Notes, and the Trust
Deed have been duly executed and delivered on behalf of the Buyer.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that: (i) the Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) the Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) the Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Company; (v) this Agreement, the Note, the Security Agreement,
and the other Transaction Documents have been duly executed and delivered by the
Company and constitute the valid and binding obligations of the Company
enforceable in accordance with their terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally;
(vi) the execution and delivery of the Transaction Documents by the Company, the
issuance of Securities in accordance with the terms hereof, and the consummation
by the Company of the other transactions contemplated by the Transaction
Documents do not and will not conflict with or result in a breach by the Company
of any of the terms or provisions of, or constitute a default under (a) the
Company’s formation documents or bylaws, each as currently in effect, (b) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock, or (c) to the
Company’s knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of the Company’s properties or assets;
(vii) no further authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders or any lender of the Company is required to be
obtained by the Company for the issuance of the Securities to the Buyer; (viii)
none of the Company’s filings with the SEC contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; (ix) the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company with the SEC under the
1934 Act on a timely basis or has received a valid extension of such time of
filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (x) the Company is not a
“Shell Company,” as such type of “issuer” is described in Rule 144(i)(1) under
the 1933 Act; (xi) the Company has taken no action which would give rise to any
claim by any person or entity for a brokerage commission, placement agent or
finder’s fees or similar payments by the Buyer relating to the Note or the
transactions contemplated hereby; and (xii) except for such fees arising as a
result of any agreement or arrangement entered into by the Buyer without the
knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no obligation
with respect to such fees or with respect to any claims made by or on behalf of
other persons for fees of a type contemplated in this subsection that may be due
in connection with the transactions contemplated hereby and the Company shall
indemnify and hold harmless each of the Buyer, the Buyer’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee, if any).



3

--------------------------------------------------------------------------------



4. Company Covenants. Until all of the Company’s obligations hereunder are paid
and performed in full, or within the timeframes otherwise specifically set forth
below, the Company shall comply with the following covenants: (i) from the date
hereof until the date that is six (6) months after all the Conversion Shares
either have been sold by the Buyer, or may permanently be sold by the Buyer
without any restrictions pursuant to Rule 144, the Company shall timely make all
filings required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or
any United States securities laws and regulations thereof applicable to the
Company or by the rules and regulations of its principal trading market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings; (ii) so
long as the Buyer beneficially owns any of the Securities and for at least
twenty (20) Trading Days thereafter, the Company shall file all reports required
to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act, and
shall take all reasonable action under its control to ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination; (iii)
the Common Stock shall be listed or quoted for trading on any of (a) the NYSE
Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global Market, (d) the
Nasdaq Capital Market, (e) the OTC Bulletin Board, (f) the OTCQX, or (g) the
OTCQB; (iv) the Company shall use the net proceeds received hereunder for
working capital and general corporate purposes only; provided, however, the
Company will not use such proceeds to pay fees payable (A) to any broker or
finder relating to the offer and sale of the Securities unless such broker,
finder, or other party is a registered investment adviser or registered
broker-dealer and such fees are paid in full compliance with all applicable laws
and regulations, or (B) to any other party relating to any financing transaction
effected prior to the date hereof; (v) from and after the date hereof and until
all of the Company’s obligations hereunder and the Note are paid and performed
in full, the Company shall not transfer, assign, sell, pledge, hypothecate or
otherwise alienate or encumber the Buyer Trust Deed Notes in any way without the
prior written consent of the Buyer; and (vi) during the period beginning on the
Closing Date and ending on the date that the Buyer no longer owns any of the
Securities, the Buyer will not directly or through an affiliate engage in any
open market Short Sales (as defined below) of the Common Stock; provided;
however, that unless and until the Company has affirmatively demonstrated by the
use of specific evidence that the Buyer is engaging in open market Short Sales,
the Buyer shall be assumed to be in compliance with the provisions of this
Section and the Company shall remain fully obligated to fulfill all of its
obligations under the Transaction Documents; and provided, further, that (i) the
Company shall under no circumstances be entitled to request or demand that the
Buyer either (A) provide trading or other records of the Buyer or of any party
or (B) affirmatively demonstrate that the Buyer or any other party has not
engaged in any such Short Sales in breach of these provisions as a condition to
the Company’s fulfillment of its obligations under any of the Transaction
Documents, (ii) the Company shall not assert the Buyer’s or any other party’s
failure to demonstrate such absence of such Short Sales or provide any trading
or other records of the Buyer or any other party as all or part of a defense to
any breach of the Company’s obligations under any of the Transaction Documents,
and (iii) the Company shall have no setoff right with respect to any such Short
Sales.  As used herein, “Short Sale” has the meaning provided in Rule 3b-3 under
the 1934 Act.

5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Securities to the Buyer at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:

5.1. The Buyer shall have executed this Agreement, the Buyer Trust Deed Notes,
the Trust Deed and the Escrow Agreement substantially in the form attached
hereto as Exhibit G (the “Escrow Agreement”), and delivered the same to the
Company.


 

4

--------------------------------------------------------------------------------



5.2. The Buyer shall have delivered the Purchase Price in accordance with
Section 1.2 above.

6. Conditions to the Buyer’s Obligation to Purchase. The obligation of the Buyer
hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:

6.1. The Company shall have executed this Agreement and delivered the same to
the Buyer.

6.2. The Company shall have delivered to the Buyer the duly executed Note in
accordance with Section 1.2 above.

6.3. The Company shall have executed and delivered to the Buyer a Request for
Full Reconveyance (the “Request”) substantially in the form attached hereto as
Exhibit F, and the Escrow Agreement.  The Escrow Agent under the Escrow
Agreement shall also have executed and delivered to the Buyer the Escrow
Agreement.

6.4. The Irrevocable Letter of Instructions to Transfer Agent shall have been
delivered to and acknowledged in writing by the Company’s transfer agent (the
“Transfer Agent”) substantially in the form attached hereto as Exhibit H.

6.5. The Company shall have delivered to the Buyer a fully executed Secretary’s
Certificate evidencing the Company’s approval of the Transaction Documents
substantially in the form attached hereto as Exhibit I.

6.6. The Company shall have delivered to the Buyer a fully executed Share
Issuance resolution to be delivered to the Transfer Agent substantially in the
form attached hereto as Exhibit J.

6.7. The Company shall have delivered to the Buyer fully executed copies of the
Security Agreement, and all other Transaction Documents required to be executed
by the Company herein or therein.

7. Reservation of Shares. At all times during which the Note is convertible, the
Company will reserve from its authorized and unissued Common Stock to provide
for the issuance of Common Stock upon the full conversion of the Note. The
Company will at all times reserve at least three times the number of shares of
Common Stock necessary to convert the total Outstanding Balance (as defined in
and determined pursuant to the Note) of the Note (the “Share Reserve”), but in
any event not less than 95,000,000 shares of Common Stock shall be reserved at
all times for such purpose (the “Transfer Agent Reserve”). The Company further
agrees that it will cause its transfer agent to immediately add shares of Common
Stock to the Transfer Agent Reserve in increments of 10,000,000 shares as and
when requested by the Buyer in writing from time to time, provided that such
incremental increases do not cause the Transfer Agent Reserve to exceed the
Share Reserve. In furtherance thereof, from and after the date hereof and until
such time that the Note has been paid in full, the Company shall require its
transfer agent to reserve for the purpose of issuance of Conversion Shares under
the Note, a number of shares of Common Stock equal to the Transfer Agent
Reserve. The Company shall further require its transfer agent to hold such
shares of Common Stock exclusively for the benefit of the Buyer and to issue
such shares to the Buyer promptly upon the Buyer’s delivery of a conversion
notice under the Note.



5

--------------------------------------------------------------------------------



8. Miscellaneous. The provisions set forth in this Section 8 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein.

8.1. Cross Default. Any Event of Default (as defined in the Note) shall be
deemed a default under this Agreement. Upon a default of this Agreement by the
Company, the Buyer shall have all those rights and remedies available at law or
in equity, including without limitation those remedies set forth in the Note.

8.2. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each party consents to and expressly agrees that
venue for Arbitration (as defined in Exhibit K) of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County or Utah County, Utah. Without modifying
the parties obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions (as defined below), for any litigation arising in
connection with any of the Transaction Documents, each party hereto hereby (a)
consents to and expressly submits to the exclusive personal jurisdiction of any
state or federal court sitting in Salt Lake County, Utah, (b) expressly submits
to the venue of any such court for the purposes hereof, and (c) waives any claim
of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim or objection to the bringing of any such
proceeding in such jurisdictions or to any claim that such venue of the suit,
action or proceeding is improper.

8.3. Arbitration of Claims. The parties shall submit all Claims (as defined in
Exhibit K) arising under this Agreement or any other Transaction Document or
other agreements between the parties and their affiliates to binding arbitration
pursuant to the arbitration provisions set forth in Exhibit K attached hereto
(the “Arbitration Provisions”). The parties hereby acknowledge and agree that
the Arbitration Provisions are unconditionally binding on the parties hereto and
are severable from all other provisions of this Agreement. Any capitalized term
not defined in the Arbitration Provisions shall have the meaning set forth in
this Agreement. By executing this Agreement, the Company represents, warrants
and covenants that the Company has reviewed the Arbitration Provisions
carefully, consulted with legal counsel about such provisions (or waived its
right to do so), understands that the Arbitration Provisions are intended to
allow for the expeditious and efficient resolution of any dispute hereunder,
agrees to the terms and limitations set forth in the Arbitration Provisions, and
that the Company will not take a position contrary to the foregoing
representations. The Company acknowledges and agrees that the Buyer may rely
upon the foregoing representations and covenants of the Company regarding the
Arbitration Provisions.

8.4. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

8.5. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

8.6. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and


6

--------------------------------------------------------------------------------



therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the parties
hereto.

8.7. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by e-mail to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

If to the Company:




Neah Power Systems, Inc.

Attn: Gerard C. D'Couto

22118 20th Avenue SE, Suite 142

Bothell, WA 98021




If to the Buyer:




Inter-Mountain Capital Corp.

Attn: John Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601




With a copy to (which copy shall not constitute notice):




Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

2940 West Maple Loop, Suite 103

Lehi, Utah 84043




8.8. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by the Buyer hereunder
may be assigned by the Buyer to a third party, including its financing sources,
in whole or in part, without the need to obtain the Company’s consent thereto.
The Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of the Buyer.

8.9. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.


7

--------------------------------------------------------------------------------



8.10. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

8.11. Buyer’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient. The parties acknowledge and agree that
upon the Company’s failure to comply with the provisions of the Transaction
Documents, the Buyer’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, the Buyer’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Buyer, among other reasons. Accordingly, any fees, charges,
and default interest due under the Transaction Documents are intended by the
parties to be, and shall be deemed, liquidated damages. The parties agree that
such liquidated damages are a reasonable estimate of the Buyer’s actual damages
and not a penalty, and shall not be deemed in any way to limit any other right
or remedy the Buyer may have hereunder, at law or in equity. The parties
acknowledge and agree that under the circumstances existing at the time this
Agreement is entered into, such liquidated damages are fair and reasonable and
are not penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.

8.12. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Transaction Documents, if at any time the Buyer
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause the Buyer (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then the Company must not issue to the
Buyer the shares that would cause the Buyer to exceed the Maximum Percentage.
For purposes of this Section, beneficial ownership of Common Stock will be
determined under Section 13(d) of the 1934 Act.

8.13. Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any of the
other Transaction Documents, the parties agree that the party who is awarded the
most money shall be deemed the prevailing party for all purposes and shall
therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading. If (a) the Note is placed in the hands of an
attorney for collection or enforcement prior to commencing legal proceedings, or
is collected or enforced through any legal proceeding, or the Buyer otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note; or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting the Company’s creditors’ rights and
involving a claim under the Note; then the Company shall pay the costs incurred
by the Buyer for such collection, enforcement or action or in


8

--------------------------------------------------------------------------------



connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.

8.14. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

8.15. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

8.16. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Agreement and the other Transaction Documents.

[Remainder of page intentionally left blank; signature page to follow]

 

9 

--------------------------------------------------------------------------------




SUBSCRIPTION AMOUNT:




Principal Amount of Note:

$832,500.00




Initial Cash Purchase Price:

$450,000.00




IN WITNESS WHEREOF, the undersigned Buyer and Company have caused this Agreement
to be duly executed as of the date first above written.




BUYER:




INTER-MOUNTAIN CAPITAL CORP.










By: _________________________

       John M. Fife, President







COMPANY:




NEAH POWER SYSTEMS, INC.







By:___________________________________

Printed Name:___________________________

Title: __________________________________










ATTACHED EXHIBITS:

 



Exhibit A       Note Exhibit B Trust Deed Exhibit C Allocation of Purchase Price
Exhibit D

Form of Buyer Trust Deed Note

Exhibit E Security Agreement Exhibit F Request Exhibit G Escrow Agreement
Exhibit H Irrevocable Transfer Agent Instructions Exhibit I Secretary’s
Certificate Exhibit J Share Issuance Resolution Exhibit K Arbitration Provisions



















 




--------------------------------------------------------------------------------

EXHIBIT K




ARBITRATION PROVISIONS







1. Dispute Resolution. For purposes of this Exhibit K, the term “Claims” means
any disputes, claims, demands, causes of action, liabilities, damages, losses,
or controversies whatsoever arising from related to or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement or any of the other
Transaction Documents. The parties hereby agree that the arbitration provisions
set forth in this Exhibit K (“Arbitration Provisions”) are binding on the
parties hereto and are severable from all other provisions in the Transaction
Documents. As a result, any attempt to rescind the Agreement or declare the
Agreement or any other Transaction Document invalid or unenforceable for any
reason is subject to these Arbitration Provisions. These Arbitration Provisions
shall also survive any termination or expiration of the Agreement.

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) pursuant to the terms set forth in
these Arbitration Provisions. The parties agree that the award of the arbitrator
shall be final and binding upon the parties; shall be the sole and exclusive
remedy between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator may be entered in any
court of competent jurisdiction, or application may be made to such court for a
judicial acceptance of the award or an order of enforcement. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). In the event of conflict between the terms of
these Arbitration Provisions and the provisions of the Arbitration Act, the
terms of these Arbitration Provisions shall control.

3. Arbitration Proceedings. Arbitration between the parties will be subject to
the following procedures:

3.1. Pursuant to Section 110 of the Arbitration Act, the parties agree that a
party may initiate Arbitration by giving written notice to the other party
(“Arbitration Notice”) in the same manner that notice is permitted under Section
8.7 of the Agreement; provided, however, that the Arbitration Notice may not be
given by email or fax. Arbitration will be deemed initiated as of the date that
the Arbitration Notice is deemed delivered under Section 8.7 of the Agreement
(the “Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.7 of the Agreement.
The Arbitration Notice must describe the nature of the controversy, the remedies
sought, and the election to commence Arbitration proceedings. All Claims in the
Arbitration Notice must be pleaded consistent with the Utah Rules of Civil
Procedure.

3.2. Within ten (10) calendar days after the Service Date, the Buyer shall
select and submit to the Company the names of three arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons are referred to
herein as the “Proposed Arbitrators”). Within ten (10) calendar days after the
Buyer has submitted to the Company the names of the Proposed Arbitrators, the
Company must select, by written notice to the Buyer, one (1) of the Proposed
Arbitrators to act as the arbitrator for the parties under these Arbitration
Provisions. If the Company fails to select one of the Proposed Arbitrators in
writing within such 10-day period, then the Buyer may select the arbitrator from
the Proposed Arbitrators by providing written notice of such selection to the
Company. If the Buyer fails to identify the Proposed Arbitrators within the time
period required above, then the Company may at any time prior to the Buyer
designating the Proposed Arbitrators select one (1) arbitrator from Utah ADR
Services by written notice to the Buyer. Subject to subparagraph 3.12 below, the
cost of the arbitrator must be paid equally by both parties; provided, however,
that if one party refuses or fails to pay its portion of the arbitrator fee,
then the other party can advance such unpaid amount (subject to the accrual of
Default Interest thereupon), with such amount added to or subtracted from, as
applicable, the award granted by the arbitrator. If Utah ADR Services ceases to
exist or to provide a list of neutrals, then the arbitrator shall be selected
under the then prevailing rules of the American Arbitration Association. The
date that the selected arbitrator agrees in writing to serve as the arbitrator
hereunder is referred to herein as the “Arbitration Commencement Date”.

Arbitration Provisions, Page 1


--------------------------------------------------------------------------------

3.3. An answer and any counterclaims to the Arbitration Notice, which must be
pleaded consistent with the Utah Rules of Civil Procedure, shall be required to
be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

3.4. The party that delivers the Arbitration Notice to the other party shall
have the option to also commence legal proceedings with any state or federal
court sitting in Salt Lake County, Utah (“Litigation Proceedings”), subject to
the following: (i) the complaint in the Litigation Proceedings is to be
substantially similar to the claims set forth in the Arbitration Notice,
provided that an additional cause of action to compel arbitration may also be
included therein, (ii) so long as the other party files an answer to the
complaint in the Litigation Proceedings and an answer to the Arbitration Notice,
the Litigation Proceedings will be stayed pending an award of the Arbitrator
hereunder, (iii) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration Proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (iv) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator may be entered in such
Litigation Proceedings pursuant to the Arbitration Act.

3.5. Pursuant to Section 118(8) of the Arbitration Act, the parties agree that
discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:

(a) Discovery will only be allowed if the likely benefits of the proposed
discovery outweigh the burden or expense, and the discovery sought is likely to
reveal information that will satisfy a specific element of a claim or defense
already pleaded in the Arbitration. The party seeking discovery shall always
have the burden of showing that all of the standards and limitations set forth
in these Arbitration Provisions are satisfied. The scope of discovery in the
Arbitration proceedings shall also be limited as follows:

(i) To facts directly connected with the transactions contemplated by the
Agreement.

(ii) To facts and information that cannot be obtained from another source that
is more convenient, less burdensome or less expensive.

(b) No party shall be allowed (a) more than fifteen (15) interrogatories
(including discrete subparts), (b) more than fifteen (15) requests for admission
(including discrete subparts), (c) more than ten (10) document requests
(including discrete subparts), or (d) more than three depositions (excluding
expert depositions) for a maximum of seven (7) hours per deposition.

3.6. Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by arbitrator, before the responding party has any obligation to
produce or respond.

(a) All discovery requests must be submitted in writing to the arbitrator and
the other party before issuing or serving such discovery requests. The party
issuing the written discovery requests must include with such discovery requests
a detailed explanation of how the proposed discovery requests satisfy the
requirements of these Arbitration Provisions and the Utah Rules of Civil
Procedure. Any party will then be allowed to submit to the arbitrator an
estimate of the attorneys’ fees and costs associated with responding to such
written discovery requests and a written challenge to each applicable discovery
request. After receipt of an estimate of attorneys’ fees and costs and/or
challenge to one or more discovery requests, the arbitrator will make a finding
as to the likely attorneys’ fees and costs associated with responding to the
discovery requests and issue an order that (A) requires the requesting the party
to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (B) requires the responding party to respond to the
discovery requests as limited by the arbitrator within a certain period of time
after receiving payment from the requesting party.

Arbitration Provisions, Page 2


--------------------------------------------------------------------------------

(b)  In order to allow a written discovery request, the arbitrator must find
that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

(c) The parties hereby agree that the following information is not directly
connected with the Transaction Documents and thus are not discoverable:
transactions with third parties (e.g., trading records not directly related to a
conversion contemplated under the Agreement) or any information related to an
affiliate of a party hereto.

(d) Discovery deadlines will be set forth in a scheduling order issued by the
arbitrator. The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious.

3.7. Each party will be required to submit expert reports (and rebuttals
thereto) by the deadlines established by the arbitrator. Expert reports must
contain the following: (1) a complete statement of all opinions the expert will
offer at trial and the basis and reasons for them; (2) the expert’s name and
qualifications, including a list of all publications within the preceding 10
years, and a list of any other cases in which the expert has testified at trial
or in a deposition or prepared a report within the preceding 10 years; and (4)
the compensation to be paid for the expert’s study and testimony. The parties
are entitled to depose any other party’s expert witness one time for no more
than 4 hours. An expert may not testify in a party’s case-in-chief concerning
any matter not fairly disclosed in the expert report.

3.8. All information disclosed by either party during the Arbitration process
(including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, any arbitrator selected is
hereby authorized and directed to issue a protective order to prevent the
disclosure of privileged information and confidential information upon the
written request of either party.

3.9. The parties hereby authorize and direct the arbitrator to take such actions
and make such rulings as may be necessary to carry out the parties’ intent for
the arbitration proceedings to be efficient and expeditious. Pursuant to Section
120 of the Arbitration Act, the parties hereby agree that an award of the
arbitrator must be made within 150 days after the Arbitration Commencement Date.
The arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 150-day period. The
Utah Rules of Evidence will apply to any final hearing before the arbitrator.

3.10. The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper in the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.

Arbitration Provisions, Page 3


--------------------------------------------------------------------------------

3.11. If any part of these Arbitration Provisions is found to violate applicable
law or to be illegal, then such provision shall be modified to the minimum
extent necessary to make such provision enforceable under applicable law.

3.12. The arbitrator is hereby directed to require the losing party to (i) pay
the full amount of the costs and fees of the arbitrator, and (ii) reimburse the
prevailing party the reasonable attorneys’ fees, arbitrator costs, deposition
costs, and other discovery costs incurred by the prevailing party.

[Remainder of page intentionally left blank]

 

 



 

Arbitration Provisions, Page 4


